RENDERED: SEPTEMBER 4, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                     NO. 2019-CA-001276-MR


DAVID W. ADAMS AND
BETTY ADAMS                                      APPELLANTS



            APPEAL FROM OLDHAM CIRCUIT COURT
v.          HONORABLE KAREN A. CONRAD, JUDGE
                   ACTION NO. 16-CI-00355



CYNTHIA L. GREENE; JAMES
D. GREENE; COMMONWEALTH
OF KENTUCKY, FINANCE &
ADMINISTRATION CABINET;
INTERNAL REVENUE SERVICE;
BAYMONT FRANCHISING, LLC;
COOK & FRANK, SC;
COUNTY OF OLDHAM, KENTUCKY;
STOCKYARDS BANK & TRUST
COMPANY; AND AMOS W. ADAMS                           APPELLEES



                           OPINION
                          REVERSING

                         ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND KRAMER, JUDGES.
KRAMER, JUDGE: The Oldham Circuit Court determined that Appellants David

and Betty Adams entered an enforceable agreement with their neighbors,

Appellees Cynthia and James Greene,1 to convey the Greenes .51 acres of their

property to settle a quiet title dispute. The Adamses now appeal the circuit court’s

enforcement of the settlement agreement and consequent dismissal of their quiet

title action against the Greenes, arguing no such agreement was effectively formed.

Upon review, we reverse.

                 Before discussing whether the settlement agreement at issue in this

appeal was effectively formed, we begin by reviewing what the settlement

agreement was designed to address. David and Betty Adams owned a sixteen-acre

tract bordering Hall Hill Road in Oldham County. In 1999, they deeded their son a

rectangular tract consisting of one of their sixteen acres, along with an explicit

easement through their remaining acreage to permit access to the one-acre tract

from Hall Hill Road.

                 The conflict that ultimately gave rise to much of the underlying

litigation involves where that explicit easement was intended to be. By its own

terms, the deed to their son’s one-acre tract offers no description of the explicit

easement. And, while a recorded July 30, 1998 plat map, commissioned by the

Adamses and referenced by the son’s recorded deed, depicts a forty-foot-wide road


1
    The other named Appellees are lienholders but have not participated in this appeal.

                                                 -2-
traversing roughly 1000 feet of the Adamses’ acreage2 (ending near a corner of the

one-acre tract and abutting approximately fifty feet of the one-acre tract’s

boundary), the plat map also qualifies that road as a “proposed” easement.

               Compounding the issue, the Adamses assert that after their son built a

home on the one-acre tract, he never used the “proposed easement” delineated on

the plat map to access Hall Hill Road while he resided at the one-acre tract from

1999 through 2005. In that vein, it is uncontested that in 1999, their son built a

driveway across a different part of the Adamses tract to access Hall Hill Road.

               It is also uncontested that the Adamses ultimately built a home

directly on top of where their plat had located the “proposed easement.”

               Keeping that in mind, the proper location of the explicit easement

appurtenant to the one-acre tract became a clear point of contention in 2016. In

April of 2016, the Adamses sought a variance from the Oldham County Planning

and Zoning Commission to allow them to further subdivide their property; but, the

commission refused to grant them a variance because the “proposed easement”

depicted on the Adamses’ recorded plat map interfered with the Adamses’

subdivision plans. Accordingly, the Adamses sought a release of the “proposed



2
  In a June 28, 2016 affidavit of record, David Adams explained the “proposed easement” set
forth in the July 30, 1998 plat map followed an old farm road along the edge of his tract. But,
because the farm road later proved unsuitable for the heavy equipment and trucks that were used
to construct his son’s house on the one-acre tract, he helped his son construct the other driveway
that his son used to access his tract from Hall Hill Road.

                                               -3-
easement” – an easement they believed existed on their plat map merely due to a

mistake.

               At the time, however, the Adamses’ son no longer owned the one-acre

tract. He had sold it to Cynthia Greene on September 21, 2005. And, when the

Adamses approached Cynthia and her husband, James,3 about releasing the

“proposed easement,” the Greenes refused.

               Thus, on July 1, 2016, the Adamses initiated a quiet title action in

Oldham Circuit Court against the Greenes to determine the proper location of the

explicit easement. In their complaint, they asserted the driveway their son had

built represented “the actual location” of the explicit easement, and that to the

extent the “proposed easement” illustrated on the July 30, 1998 plat map indicated

otherwise, that “proposed easement” had been effectively abandoned. The

Adamses attached a September 14, 2005 survey to their complaint, which they

alleged accurately depicted the course of the driveway that their son had built, and

they asked the circuit court to “extinguish” the “proposed easement” depicted on

the July 30, 1998 plat map and “replace” it with the easement depicted on their

September 14, 2005 survey.




3
  As indicated, the Adamses’ son conveyed the one-acre tract to Cynthia Greene. However, due
to his spousal rights in the tract, James Greene has also been a party to these proceedings at all
relevant times.

                                               -4-
             In their answer, the Greenes acknowledged that the driveway

constructed by the Adamses’ son traversed the Adamses’ tract in a location other

than what had been specified in the July 30, 1998 plat. But, they added, “The

addition of a second road does not affect the Easement which was originally

conveyed pursuant to the January 12, 1999 conveyance. No instrument was ever

recorded releasing, correcting, or otherwise altering the Easement as conveyed in

the deed dated January 12, 1999.”

             Accordingly, the Greenes denied the allegations of the Adamses’

complaint and counterclaimed to assert their own rights to the easement depicted

on the July 30, 1998 plat. Moreover, noting that the easement depicted on the plat

ran directly through where the Adamses had built their home, the Greenes claimed

the Adamses were liable to them for trespass and further sought to have the

“obstruction” of their easement (i.e., the Adamses’ home) “removed.” Apart from

that, the Greenes also asserted adverse possession of what they described as “a

well-defined parking lot area” that encroached upon the Adamses’ tract, which

they argued had been “maintained as part of the residence” located on their own

one-acre tract.

             Over two years of litigation followed, much of which involved liens

associated with the parties’ properties. However, on February 15, 2019, the

Greenes filed what they labeled their “motion to enforce settlement with


                                        -5-
plaintiffs.” In it, the Greenes asserted that after the parties had filed their

respective pleadings, they had proceeded to discuss amicably resolving their

dispute via counsel. To that end, the Greenes asserted they had presented the

Adamses with a settlement offer consistent with a survey they had commissioned

in April 2018, which set forth the relevant sections of the parties’ existing

boundaries and which proposed new boundaries. They asserted their respective

attorneys had reviewed the April 2018 survey during a May 16, 2018 telephone

conference. And, they asserted, the Adamses, through their attorney, had

effectively accepted their offer on May 23, 2019. Along with their motion, the

Greenes tendered a “proposed agreed judgment” setting forth the terms of what

they asserted was their agreement with the Adamses. Attached to the “proposed

agreed judgment” was a September 10, 2018 survey of the parties’ properties,

which contained detailed metes and bounds but was otherwise largely identical to

the April 2018 survey referenced by the Greenes.

             Shortly thereafter, the Adamses filed an “objection” to the Greenes’

motion, but they only objected to it “in part.” Specifically, they noted that the

“proposed agreed judgment” and the accompanying September 10, 2018 survey

indicated that a total of .51 acres of their property would be deeded in fee simple to

the Greenes, consisting of: (1) a .43-acre rectangular lot bordering the Greenes’

tract, located near the terminus of the Greenes’ access easement; and (2) a .08-acre


                                           -6-
lot located near another part of the Greenes’ boundary, encompassing an area

labeled “lateral field.” As to the “part” of the “proposed agreed judgment” they

objected to, the Adamses asserted that during settlement negotiations, they had

only “agreed” to grant the Greenes a “lease” or “temporary easement” to those .51

acres. Because the “proposed agreed judgment” instead specified the Greenes

would be granted fee simple title to the .51 acres in question, the Adamses refused

to execute the agreement. And because they refused to execute the agreement, the

Adamses asserted that no settlement agreement had been effectively formed.

             After considering the arguments of the parties and the evidence they

adduced, the circuit court determined the Adamses had indeed entered an

enforceable settlement agreement with the Greenes that contemplated a fee simple

conveyance of .51 acres, as opposed to a lease or temporary easement as the

Adamses claimed. It then enforced the agreement and, on that basis, dismissed the

quiet title action. This appeal followed.

             The construction of a contract is a matter of law. Pearson ex rel.

Trent v. National Feeding Systems, Inc., 90 S.W.3d 46, 49 (Ky. 2002) (citation

omitted). A determination of law is likewise presented where the relevant facts are

undisputed, and the dispositive issue is the legal effect of those facts. See Fischer

v. Fischer, 197 S.W.3d 98, 106 (Ky. 2006). And, where factual findings are not at

issue, and only legal questions are presented, our review is de novo. See


                                            -7-
Cincinnati Insurance Co. v. Motorists Mutual Insurance Co., 306 S.W.3d 69, 73

(Ky. 2010).

               As indicated, the dispositive issue presented in this appeal is whether

the parties, by and through their attorneys, effectively settled their litigation and,

thus, formed a binding contract. See Cantrell Supply, Inc. v. Liberty Mut. Ins. Co.,

94 S.W.3d 381, 384 (Ky. App. 2002) (“An agreement to settle legal claims is

essentially a contract subject to the rules of contract interpretation.”). As before,

the Adamses argue the evidence does not reflect they agreed to convey the

Greenes, in fee simple, .51 acres of their property.

               Before getting to that issue, we must address an ancillary issue to put

the case in the proper prospective.4 The Adamses state “there exists no factual

evidence in the form of sworn testimony or affidavits” supporting that a settlement

agreement was formed. They further point out that, by and through their former

counsel, they asked the Greenes to draft a written agreement representing their




4
  We note another ancillary issue that the Adamses raise. Given our decision in this matter, it has
no bearing; but, we comment on it for completeness of our review of their brief. In the
concluding sentence of their appellate brief, the Adamses state: “Appellants reserves [sic] the
right to argue about the issue of whether former counsel had the authority to bind them to any
settlement.” To be clear, however, the concluding sentence of their appellate brief presents the
only instance throughout this litigation where the Adamses have ever questioned “whether their
former counsel had the authority to bind them to any settlement.” Accordingly, to the extent this
statement from the Adamses qualifies as an argument, it is unpreserved. See Jones v. Livesay,
551 S.W.3d 47, 52 (Ky. App. 2018).




                                               -8-
settlement, and that they never executed the written agreement that the Greenes

ultimately drafted.

             As discussed infra, however, factual evidence did exist – in the form

of correspondence between the parties’ respective counsel. The Adamses have

never challenged the authenticity of any of the emails the circuit court relied upon

to conclude the Adamses entered a valid settlement with the Greenes. Moreover, a

contract is deemed to exist when correspondence demonstrates that the essential

elements of a contract have been fulfilled – not necessarily when a formal

agreement is executed. As explained in Dohrman v. Sullivan, 310 Ky. 463, 220
S.W.2d 973, 975 (1949),

                    Preliminary negotiations leading up to the
             execution of a contract are distinguishable from the
             contract itself; likewise, a mere agreement to reach an
             agreement, which imposes no obligation on the parties
             thereto. It is sometimes a close question whether
             correspondence between parties constitutes final and
             complete mutual assent or meeting of minds, essential to
             the creation of a contract. The correspondence may
             constitute only negotiation and but evidence their
             intention ultimately to form or to execute a contract. The
             question of whether there was a consummated contract is
             to be determined from the consideration and practical
             construction of all the separate letters or telegrams that
             make up the whole correspondence. Shaw v. Ingram-
             Day Lumber Co., 152 Ky. 329, 153 S.W. 431, L.R.A.
             1915D, 145; 17 C.J.S., Contracts, §§ 58, 62.

                    The Restatement of the Law of Contracts, Vol. 1,
             sec. 26, thus states the applicable rule: ‘Mutual
             manifestations of assent that are in themselves sufficient

                                         -9-
             to make a contract will not be prevented from so
             operating by the mere fact that the parties also manifest
             an intention to prepare and adopt a written memorial
             thereof; but other facts may show that the manifestations
             are merely preliminary expressions.’ To state the rule
             less abstractly: Where all the substantial terms of a
             contract have been agreed on and there is nothing left for
             future settlement, the fact alone that the parties
             contemplated execution of a formal instrument as a
             convenient memorial or definitive record of the
             agreement does not leave the transaction incomplete and
             without binding force in the absence of a positive
             agreement that it should not be binding until so executed.
             12 Am. Jur., Contracts, secs. 23, 25.

             We now turn our attention to the issue we must decide: Whether,

based upon a consideration and practical construction of their whole

correspondence, the Adamses and Greenes agreed upon the substantial terms of,

and therefore consummated, a contract for the conveyance of .51 acres. In this

respect, their correspondence began with a May 16, 2018 email from Christopher

Tieke (one of the Greenes’ attorneys) to Beach Craigmyle (one of the Adamses’

attorneys). It stated:

             Beach:

             In preparation for our call, please see the attached plat.
             We can discuss further on the call.

             Chris

             Below, the parties agreed “the attached plat” referenced in this email

was the previously indicated April 2018 survey commissioned by the Greenes,


                                         -10-
which set forth the relevant sections of the parties’ existing property boundaries,

along with new proposed boundaries.5 Of note, the survey included the following:

    • An illustration of a road, labeled “EX. ACCESS ESMT. TO BE

       REMOVED,” identical to the road that the recorded July 30, 1998 plat map

       had described as the “proposed easement.” It clearly depicts the access

       easement the Adamses sought to remove.

    • An illustration of another road, labeled “PROPOSED ACCESS ESMT. FOR

       EX. DRIVE,” identical to the road the Adamses’ September 14, 2005 survey

       had described as the driveway that the Adamses’ son had built. It clearly

       depicts the “corrected” access easement the Adamses asked the Greenes to

       accept.

    • A narrow, rectangular tract that bordered the Greenes’ existing rectangular

       tract and also bordered the overlapping terminal points of the Greenes’

       “proposed” and “to be removed” access easements noted above. The narrow

       tract is described as 65 feet wide and 286.52 feet long. Below, the Adamses

       conceded the Greenes wished to use this precise area for additional parking.



5
  During a May 13, 2019 hearing on this subject before the circuit court, the Adamses’ attorney
verified that the April 2018 survey discussed herein was indeed the survey discussed during the
attorneys’ telephone conference that followed the May 16, 2018 email from Tieke to Craigmyle.
The Adamses also made the same representation to the circuit court in their “objection to motion
to compel settlement,” which they filed of record on February 22, 2019. On appeal, however,
the Adamses have omitted any mention of the April 2018 survey in their brief.



                                             -11-
       Apart from that, a line from this narrow, rectangular tract points to the

       following notation:

                                         18,623 SQ. FT.
                                           .43 ACRES
                                        TO BE GRANTED

    • A four-sided, irregularly-shaped tract bordering another side of the Greenes’

       tract, matching the irregularly-shaped tract that the September 10, 2018

       survey would later indicate was in the “lateral field” area. Of further note,

       the April 2018 survey indicated this tract was situated near what David

       Adams stated was a barn6 on his property. And, a line from the irregularly-

       shaped tract points to the following notation:

                                          3,542 SQ. FT.
                                           .08 ACRES
                                        TO BE GRANTED

              Citing these aspects of their April 2018 survey, the Greenes

represented to the circuit court, and continue to represent here, that the substantial

terms of their settlement offer to the Adamses, as communicated during the May

16, 2018 telephone conference, entailed changing their explicit easement in the

manner requested by the Adamses, in exchange for fee simple title to the .43-acre

and .08-acre tracts identified in their April 2018 survey. They also note that the


6
  The barn, which is simply drawn as a square on the April 2018 survey, was identified by David
Adams during the May 13, 2019 hearing on the Greenes’ motion. The reason the Greenes asked
for additional property in this area appears to relate to their home’s septic system.

                                             -12-
phrase “to be granted” was unqualified, and that if an easement or lease had been

intended, that qualification would have been noted on the April 2018 survey – just

as the term “ESMT.” had qualified their rights regarding their driveway.

             To be sure, the May 16, 2018 telephone conference between the

parties’ attorneys – part of the correspondence that formed the basis of what the

Greenes contend was their settlement agreement with the Adamses – was never

recorded. Nevertheless, the Adamses’ attorney (Craigmyle) did relate what he

recalled of that telephone conference in a May 17, 2018 email he sent to the

Greenes’ attorney (Tieke) and, taken objectively, his email reflects that he had the

same understanding of the Greenes’ offer. There, he stated:

             Chris, I will present this to David Adams, but this is
             basically identical to what I proposed to him at the very
             beginning (with the exception of the lateral fields). All
             he wanted to do at the beginning was get them to release
             the old easement and correct the actual location of their
             driveway easement (caused by their closing attorney’s
             failure to reference the correct location of the driveway)
             so it would end up looking something like the attached
             drawing. The Greens [sic] were basically agreeable, but
             always wanted something more and held it out over
             Adams because they knew he had to get a release of the
             old easement if Planning and Zoning was going to let
             him have a variance on Tract 2 on the other side of the
             farm.

             The more the Greens [sic] tried to force Adams to give or
             sell them some land around the parking lot and over by
             the barn, the more he resisted being “held hostage” over




                                        -13-
                 the farm road.[7] His reason for not wanting to give the
                 [sic] more land around their driveway was that he felt
                 that little house already encroached too much into the
                 back field that he hoped to sell off (that’s probably why
                 they made it rectangle instead of square in the first
                 place). Also, Adams has been upset for years about how
                 junky their parking lot looked all the time with broken
                 down cars, mowers, and piles of scrap lumber (see
                 attached photo), which he thought would be a negative to
                 anyone remotely interested in the field back there.

                 That brings us to the stalemate, so Adams had no choice
                 but to file something to ask the court to remove the old
                 easement, so I framed it as a simple DJ action that would
                 either be granted or not, but Robert[8] turned it into a
                 nuclear war with his counterclaims and vicious attacks on
                 Adams. His real estate people scrutinized the umpteen
                 plats and required change after change, more accurately
                 than 99% of the plats in Oldham County, then looked for
                 some other reason not to do the deal. Then they found a
                 bunch of judgment liens, which I argued were irrelevant
                 because they all postdated the construction of the
                 driveway, but I lost on that, had to file the amended
                 complaint, and just as expected, all the lienholders have
                 consented. Now we are back to the Greens [sic] wanting
                 more, which is why I am doubtful my client will budge,
                 especially after he made some overtures to speak with
                 them to work this out and you told him to stay away.

                 However, I’m still willing to meet out there as this is
                 something that should be resolved.

                 -Beach




7
    See supra, Note 2.
8
  “Robert” is an apparent reference to Robert M. Brooks, the attorney who initially represented
the Greenes and assisted them with filing their various counterclaims against the Adamses.

                                              -14-
(Emphasis added).

            In short, the Adamses’ attorney viewed the underlying quiet title

action as a “stalemate,” recognizing that the Greenes were unwilling to “correct”

the location of their explicit easement, as the Adamses wanted, without getting

“something more.” The Adamses’ attorney further identified the “something

more” as “forc[ing] Adams to give or sell them some land around the parking lot

and over by the barn.” This is a proposition that was outlined by the unqualified

phrase, “TO BE GRANTED,” associated with the .08-acre and .43-acre tracts

identified in the April 2018 survey that Craigmyle and the other attorneys reviewed

during the telephone conference.

            Furthermore, we agree with the Greenes and the circuit court that the

unqualified phrase, “TO BE GRANTED,” unambiguously contemplates a fee

simple conveyance.

            Craigmyle also explained he was “doubtful” the Adamses would

“budge” (i.e., accept the proposal that had been discussed among the attorneys

during the telephone conference) because, from what he understood of it, they

were “back to the Greens [sic] wanting more.” And, to once again belabor the

point, the only thing Craigmyle indicated the Greenes wanted was “to force Adams

to give or sell them some land around the parking lot and over by the barn.”




                                       -15-
            Despite his reservations, however, Craigmyle communicated with the

Adamses. And, on May 23, 2018, he emailed Tieke, stating:

            Chris, good news. The Adams [sic] want to get this over
            with and are agreeable to your proposal! David said for
            you to “write it up” and send it to us. I would
            recommend you include a landscaping buffer
            surrounding the parking area, terms of the new easement,
            as well as a simple road maintenance agreement.

            Congrats.

            -Beach

            On May 24, 2018, Tieke then responded to Craigmyle by email,

stating:

            Beach:

            That is good news and we appreciate your efforts in
            presenting this to your client and getting his agreement to
            the proposal. I’ll inform my client about this
            development and we will go from there. More to follow.

            Thanks again.

            Chris

(Emphasis added).

            Kentucky law is well established regarding what is required to create

a valid contract: “The fundamental elements of a valid contract are ‘offer and

acceptance, full and complete terms, and consideration.’” Energy Home, Div. of S.

Energy Homes, Inc. v. Peay, 406 S.W.3d 828, 834 (Ky. 2013) (citation omitted).


                                       -16-
Here, considering the substance of the April 2018 survey, along with the email

exchange between Tieke and Craigmyle set forth above, the Greenes’ offer was

clear: They asked for a .51-acre, fee simple conveyance. Moreover, a mutual

exchange of unconditional promises to settle litigation is certainly adequate

consideration.

               The problem, though, is the acceptance element. To review, in the

May 24, 2018 email set forth above, the Greenes’ attorney, Tieke, thanked the

Adamses’ attorney, Craigmyle, for “getting [David Adams’] agreement to the

proposal.” But, undercutting that Adams had indeed manifested an unconditional

acceptance of a settlement was Tieke’s recognition that “more” needed to

“follow.”

               Apart from that, however, the wording of Craigmyle’s May 23, 2018

email undercut that notion further:

               The Adams [sic] want to get this over with and are
               agreeable to your proposal! David said for you to “write
               it up” and send it to us.

It is tempting to view these words as words of acceptance. But, being agreeable to

something does not mean agreeing to something. Taken at face value, it means “to

one’s liking;” “pleasing;” “suitable;” comfortable;” or “ready to consent or

submit.”9


9
    See AMERICAN HERITAGE COLLEGE DICTIONARY 27 (3d ed. 1997) (emphasis added).

                                           -17-
               With that in mind, it is just as reasonable, if not more so, to interpret

Craigmyle’s use of the word “agreeable,” used in conjunction with the phrase,

“David said for you to ‘write it up’ and send it to us,” to relate David Adams’

preliminary or conditional acceptance: David Adams liked what his attorney had

related to him about the substance of the Greenes’ offer and was ready to consent

to what his attorney had related to him about the substance of the Greenes’ offer,

but he wanted to see the offer for himself.

               In their appellee brief, the Greenes describe at length the amount of

time and effort it took their attorneys, following the May 24, 2018 email, to

complete the September 10, 2018 plat; draft the proposed agreed judgment; and

conduct “title work,” all to “finalize” their agreement with the Adamses. Be that

as it may, they acknowledge that despite repeated email requests from the

Adamses’ attorney to send a written agreement “for [the Adamses’] review,”10 and

repeated email assurances from their own attorneys that they would do so,11 they

did not put their offer in writing for the Adamses until January 3, 2019.

               Indeed, it appears from the record that until January 3, 2019, the

Greenes and their attorneys did not communicate with the Adamses and their



10
  Of record, and to this effect, are emails from Craigmyle dated August 10, 2018, and October 4,
2018.
11
  Of record, and to this effect, are emails from the Greenes’ attorneys dated June 8, 2018; July
12, 2018; and August 7, 2018.

                                              -18-
attorney at all about the terms of their purported agreement – despite receiving an

August 7, 2018 email from Craigmyle, which appears to demonstrate that his

understanding of the settlement terms conflicted with the Greenes’ understanding.

There, Craigmyle wrote:

              What are the proposed terms with respect to ownership of
              land outside the Greene’s [sic] property, as the purpose
              of this declaratory action was to establish an access
              easement for the Greene’s [sic] property, thus the IRS
              consent was limited to the establishment and relocation
              of the access easement and release of the original
              easement. That extra land can be handled by lease or
              easement but not by sale.

(Emphasis added).

              Following his receipt of the Greenes’ proposed agreed judgment,

Craigmyle would later state in a February 13, 2019 email to the Greenes’ attorneys

that “Mr. Adams never agreed to give your clients ½ acre of land in fee simple but

only an easement for the new driveway location and temporary rights for the

parking area and septic[.]” And, in a March 22, 2019 sur-reply he filed on behalf

of the Adamses regarding the Greenes’ “motion to enforce settlement with

plaintiffs,” Craigmyle would later represent he could “vouch for the fact”12 that

following the May 16, 2018 telephone conference, he informed the Adamses that




12
  Anticipating he would be called as a fact witness in this regard, Craigmyle withdrew from
representing the Adamses on April 3, 2019.

                                             -19-
“the grant” discussed as part of the Greenes’ settlement offer “was in the nature of

a lease,” not an easement.

             Again, if the Adamses’ attorney had accepted the Greenes’ settlement

offer on their behalf on May 23, 2018, it could be argued that the Adamses would

not be at liberty to subsequently repudiate their attorney’s acceptance simply

because their attorney misremembered the offer and misrepresented it to them.

See, e.g., Clark v. Burden, 917 S.W.2d 574, 576-77 (Ky. 1996).

             As explained, however, Craigmyle did not relate an unconditional

acceptance on behalf of his clients through his May 23, 2018 email. In other

words, the fact that Craigmyle’s understanding apparently differed from the

Greenes’ understanding – regardless of the reason – simply underscores why

“agreements” between agents are often put in writing before they become

agreements between principals: Namely, to enable principals to avoid the risk of

relying upon second-hand information, and to instead directly and objectively

apprise themselves of an obligation before agreeing to be bound by it.

             As stated in Dohrman, 220 S.W.2d at 975,

             Where all the substantial terms of a contract have been
             agreed on and there is nothing left for future settlement,
             the fact alone that the parties contemplated execution of a
             formal instrument as a convenient memorial or definitive
             record of the agreement does not leave the transaction
             incomplete and without binding force in the absence of a
             positive agreement that it should not be binding until so
             executed.

                                        -20-
(Emphasis added) (citation omitted).

             Here, the Adamses did not accept the Greenes’ settlement offer on

May 23, 2018. Rather, on that date and on several dates thereafter, they conveyed

that they did not wish to be bound by any agreement until they were able to

“review” it in writing. Upon first being presented with the Greenes’ written offer,

the Adamses rejected it. Accordingly, no settlement contract was formed, and the

circuit court erred in dismissing their quiet title action on that basis.

             Therefore, we REVERSE.



             ALL CONCUR.



 BRIEF FOR APPELLANTS:                       BRIEF FOR APPELLEES CYNTHIA
                                             L. GREENE AND JAMES D.
 D. Berry Baxter                             GREENE:
 LaGrange, Kentucky
                                             Scott Davidson
                                             Peter M. Cummins
                                             Louisville, Kentucky




                                          -21-